Title: From George Washington to Richard Varick, 21 October 1780
From: Washington, George
To: Varick, Richard


                  
                     Sir,
                     Head Quarters Praikness Oct. 21st
                     1780
                  
                  I have received you letter of the 12th—I would willingly comply
                     with your request for an inquiry on the extensive ground you place it did I
                     think it could be done with propriety. But in order for it to be a real, and not
                     a nominal inquiry, the Court would be obliged to go into an investigation of
                     particular facts, which is impossible as there are no allegations and no
                     witnesses; so that they could only proceed upon such materials as you would
                     furnish them—There seems to me to be too much generality in the inquiry and
                     that it is besides unnecessary as your character is, so far as I am informed,
                     unimpeached—In my opinion the proper line is to confine the inquiry to your
                     conduct during your connection with Arnold; and as your former character will
                     be a presumptive evidence of your present innocence, on the contrary the Court
                     I presume will admitt your testimonials respecting it, by the way, and in this
                     light. 
                  Colonel Meade I am informed has sent you his deposition and the
                     papers you requested—His going to Virginia prevented his personal attendance.
                  I write to General Heath by this opportunity, directing him to
                     appoint a Court. I am with Regard Sir Your Most Obed. servt
                  
                     G. W—n
                  
               